G. H. A. KUNST, Judge.
On November 13, 1944, the driver of state road truck No. 330-55, at East Street Bridge, route 21, in Parkersburg, West Virginia, under the jurisdiction of respondent, to avoid a streetcar pulled off its track. Because of the heavy frost on the steel plate of the bridge the truck skidded and struck claimant’s automobile, causing damage to the car, the cost of repairing which amounted to $84.77.
Respondent recommends and the attorney general approves an award of fifty dollars ($50.00), which is made to claimant.